Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claim and argues the references do not disclose the amended limitation.  A new limitation now states the random access procedure is a two-step random access procedure.  In response, Kim discloses a two-step random access procedure in Fig. 36, first step UE transmits first and third message together and in the second step, the UE receives the second and fourth message together.  Murray also discloses a two-step random access procedure, Para [0467].			Applicant argues Kim does not disclose a UE scrambling MSG3 with a preamble index but uses an RA-RNTI.  Further arguing MSG1’ in Kim is not equivalent to the PUSCH in the present application.  Applicant then describes the benefit of a two-step RA procedure, which was already disclosed by Kim and Murray above.  The Applicant states the MSG1’ and MSG3 are two different signals and MSG1’ is a control message and cannot be equated to MSG3 or data in the PUSCH.  Applicant makes second argument that CRC scrambling is not suitable for PUSCH because of the computation load and it is more suitable for scrambling control channel instead of a data channel.							In response, the Examiner never mentioned MSG1’ in the rejection but MSG3.  It is not clear why the Applicant is arguing over MSG1’ which was not mentioned in the rejection.  MSG1 and MSG3 are transmitted together and seen as the “first message” in the claim.  According to the rejection, Kim discloses the limitation of scrambling or descrambling on a data channel in the first message in a RA procedure.  MSG1 transmitted with MSG3 (data) is the “first message” (in a 2 step RA procedure) and MSG3 is scrambled and descrambled as disclosed by Kim (e.g. scrambling MSG3, Para [0510]).  Therefore the first argument is not based on the actual rejection.  The second argument is that CRC scrambling is not suitable for scrambling data channel is irrelevant (Attorney’s argument is not evidence).  Applicant appears to admit it possible to uses CRC scrambling for data channel but it has one drawback, but rejection does not say anything about CRC scrambling anyway.  Kim discloses the first message .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461